I agree with the majority of the court in holding that there is no liability under the terms of the policy in this case unless death was caused by accidental means, independently and exclusively of disease. I disagree with the majority upon the proposition that a new trial should be granted. Under the facts presented by this record the deceased over-exerted himself on July 23. His death resulted from a combination of influenza and coronary thrombosis on August 16. The influenza did not develop until three weeks after the over-exertion. Thrombosis developed three days after the influenza. There is no evidence of injury either external or internal. Should it be assumed that the exhaustion rendered the deceased more susceptible to one or both of the diseases which caused his death, no recovery can be had under this policy. Judgment should be entered for the defendant.